IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                        July 22, 2014

       STATE OF TENNESSEE v. CORRIN KATHLEEN REYNOLDS

                   Appeal from the Criminal Court for Knox County
                          No. 99372    Steven Sword, Judge




               No. E2013-02309-CCA-R9-CD - Filed November 12, 2014




J AMES C URWOOD W ITT, J R., J., concurring.

               I agree with the majority’s reasoning in resolving the issues in this case. I only
write separately to respectfully differ with the majority’s expressed dictum to the effect that
this case presents an appropriate opportunity for our supreme court to adopt a United States
v. Leon-type “good faith exception” to the exclusionary rule that is otherwise applicable
pursuant to article I, section 7 of the Tennessee Constitution. See U.S. v. Leon, 468 U.S. 897
(1984).

              I disagree with the aptness of this case for consideration of a good faith
exception to the exclusionary rule. The United States Supreme Court has taken a measured
approach to applying the exception to the federal exclusionary rule. Indeed, the same rubric
of “good faith” conduct by the police – reliance upon legal authority reasonably believed to
be valid – was present in Missouri v. McNeely, ___ U.S. ___, 133 S. Ct. 1552 (2013), and
yet, the High Court did not so much as mention that the “good faith” principle could have
precluded the operation of the exclusionary rule.

               Furthermore, we have determined in the present case that the results of the
blood test are admissible into evidence as a function of implied consent as provided by
statute, an avenue to admission that does not offend either the federal or the state
constitution. We have no withdrawal or revocation of implied consent that could set up the
issue of excluding the results of a mandatory but warrantless blood draw. All in all, I do not
see that the present case is apt for our supreme court’s consideration of applying the Leon
doctrine to the Tennessee exclusionary rule.
      ___________________________________
      JAMES CURWOOD WITT, JR., JUDGE




-2-